Citation Nr: 0332244	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.  

3.  Entitlement to service connection for arthritis of the 
feet, ankles, knees, and elbows.  

4.  Entitlement to service connection for neuropathy of the 
upper extremities, to include bilateral carpal tunnel 
syndrome.  

5.  Entitlement to service connection for tension headaches.  

6.  Entitlement to service connection for DJD of the cervical 
spine.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



8.  Entitlement to service connection for claudication of 
both lower extremities.  

9.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from May 1960 to January 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The RO denied entitlement to service 
connection for the multiple disabilities at issue, as well as 
entitlement to a TDIU.  Although the veteran's substantive 
appeal to the Board notes that he was limiting his appeal to 
far fewer issues, his statements and testimony at the hearing 
indicate that he was in fact intending his appeal to 
encompass all issues addressed in the statement of the case 
of the RO.

In June 2003 the veteran and his wife testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A copy of the transcript of that hearing is of 
record.

The issues of entitlement to service connection for 
neuropathy of the upper extremities and bilateral carpal 
tunnel syndrome were addressed separately by the RO in the 
March 2002 determination on appeal.  In this decision, for 
reasons of clarity and because the pertinent evidence as to 
these claims is the same, the Board has combined those claims 
into one issue as listed on the title page of this decision.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In April 2003 the RO issued a VCAA notice letter, but only 
with respect to the claim of entitlement to service 
connection for PTSD.  The other issues which are the subject 
of this appeal have not included a VCAA notice letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The veteran alleges service connection is warranted for PTSD 
in that his ship almost capsized during the Bay of Pigs 
Invasion.  This is alleged to be the stressor that resulted 
in his psychiatric disorder.  A May 2002 VA record reflects a 
diagnosis of PTSD.  

To establish service connection for PTSD, there must be 
medical evidence diagnosing the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  If a claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (2003); 
West v. Brown, 7 Vet. App. 70, 75 (1994); Moreau v. Brown, 9 
Vet. App. 389, 396 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The existence of a valid stressor is a factual 
question for VA adjudicators (Wood v. Derwinski, 1 Vet. App. 
190 (1991)), and the question of whether a specific event 
reported by a veteran was a stressor is a question of fact 
for the Board to decide (Wilson v. Derwinski, 2 Vet. App. 614 
(1992)).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  It must be determined whether the veteran was 
ever engaged in combat.  If it is determined that the veteran 
was so engaged, then, with respect to the alleged stressors, 
the Board must apply the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2003) to determine if 
any claimed stressor was combat-related; see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993), and Doran v. Brown, 6 Vet. 
App. 283, 289-290 (1994).  

If a claimed stressor is not combat-related, the veteran's 
lay testimony regarding inservice stressors is insufficient 
to establish the occurrence of the stressor, and it must be 
corroborated by credible supporting evidence.  Doran, supra, 
at 289; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  It is necessary for the adjudicator to discuss the 
lay statements and testimony regarding any claimed inservice 
stressor, determine the credibility and probative value of 
such statements, and present a statement of reasons or bases 
for its determinations.  Doran, supra, at 290.

On a PTSD questionnaire, the veteran related that his ship 
nearly capsized during the Bay of Pigs invasion when it was 
exposed to 70 foot waves.  As he was not a good swimmer, he 
was frightened.  He reported recurring dreams of this 
incident of being a prisoner in the brigade.  The above 
claimed stressors have not been submitted to USASCRUR for 
verification.

The Board reiterates that, in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
RO adjudicators.  If the RO concludes that the record 
establishes the existence of such stressor(s), only then 
should the case be referred for a VA psychiatric examination 
for the purpose of determining the sufficiency of the 
stressor(s), and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  




In referring such case for a VA examination, the RO should 
specify to the examiner precisely which stressor(s) have been 
accepted as established by the record, and the medical 
examiner must be instructed that only those events may be 
considered in determining whether a stressor(s)to which the 
veteran was exposed during service was of sufficient severity 
as to have resulted in current psychiatric symptoms.  

In other words, if the RO determines that the record does not 
establish the existence of alleged stressors, a VA 
psychiatric examination to determine whether PTSD due to 
service is present is pointless.  Likewise, if the VA 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the RO has 
accepted, the VA examination would be inadequate for rating 
purposes.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the disabilities at issue 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).



5.  The VBA AMC should contact the 
National Personnel records Center (NPRC) 
and associate with the claims folder the 
veteran's complete service personnel 
records.  

6.  The VBA AMC should then contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3097, furnish them details of the 
veteran's military service and claimed 
inservice stressors, as well as specific 
information about his military service, 
the organizations in which he served, and 
his duties therein, and request them to 
verify for the record the abovementioned 
incidents the veteran has claimed to be 
stressors.  All documents and responses 
from USASCRUR should be associated with 
the claims folder.

7.  After responses have been received 
from USASCRUR, the VBA AMC should furnish 
the veteran and his representative a copy 
of those responses and afford them an 
opportunity to respond thereto, to 
include submission of additional evidence 
and argument.  All responses should be 
associated with the claims folder.

8.  Thereafter, the VBA AMC should make a 
determination on the question of whether 
the veteran engaged in combat with the 
enemy.  


If the VBA AMC determines that the 
veteran did engage in combat and that any 
claimed stressor is related to such 
combat, the veteran's lay testimony and 
evidence regarding any claimed stressor 
must be accepted as conclusive as to its 
occurrence, and adjudication of the claim 
for service connection for PTSD should 
then be undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

9.  If the VBA AMC determines that the 
veteran did not engage in combat with the 
enemy, or that the claimed stressors were 
not related thereto, the VBA AMC should 
then review the evidence and make a 
specific determination, based upon the 
complete record, as to whether the 
veteran did experience any alleged 
stressor, and whether the evidence is 
sufficient to establish the occurrence of 
such stressor(s).  If - and only if - the 
VBA AMC determines that the record 
establishes the existence of a stressor, 
any such stressor should be specified for 
the record.

10.  Following the completion of the 
foregoing, the veteran should be afforded 
a special VA psychiatric examination to 
determine whether any diagnosed PTSD is 
related to his military service.  After a 
review of all pertinent evidence and 
evaluation of the veteran, the VA 
psychiatric examiner should determine 
whether he currently suffers from PTSD as 
a result of his military experiences. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

11.  The examiner should comment as to 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event the veteran experienced in 
service pursuant to the diagnostic 
criteria set forth in the  In determining 
whether or not the veteran has PTSD due 
to an inservice stressor, only the 
verified history detailed in the reports 
provided by USASCRUR and/or the VBA AMC 
may be relied upon.  If PTSD is found, 
the clinical findings and other factors 
to support the diagnoses should be set 
forth, to specifically include the 
etiology of the PTSD and a recitation of 
the stressor(s) relied upon to support 
the diagnosis.  

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on the 
title page of this decision.  

If the benefits requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claims for service 
connection.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.







